Citation Nr: 1760533	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for scars of the right knee. 

2.  Entitlement to a rating in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter for degenerative arthritis of the lumbar spine (previously rated as lumbar strain, (claimed as low and mid back condition)). 

3.  Entitlement to a rating in excess of 10 percent disabling prior to September 1, 2012, and in excess of 60 percent disabling thereafter for residuals of the right knee ACL reconstruction with high tibial osteotomy and right knee osteoarthtis status post total knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to October 1982 and October 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified before the undersigned Veteran's Law Judge during a videoconference hearing.  A transcript of the hearing has been added to the file.  The Veteran submitted additional records following the hearing with which she also submitted a waiver of Agency of Original Jurisdication (AOJ) consideration.  Therefore the Board may consider such records.  Furthermore the issues for which the records are relevant are being remanded therefore the AOJ will have an opportunity to review the records as well. 

The Board notes that the Veteran is in receipt of two 100 percent ratings for her service connected residuals of the right knee ACL reconstruction with high tibial osteotomy and right knee osteoarthtis status post total knee replacement.  The first temporary 100 percent rating is from February 5, 2008 to May 1, 2008, and the second is from July 18, 2011, to September 1, 2012. 

The issues of entitlement to higher ratings for the Veteran's lumbar spine and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, she has three scars of the right knee which are painful.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for right knee scars have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including her service treatment records (STRs), post-service treatment records, VA examination reports, hearing testimony, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for the scars of her right knee.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, it is important to note that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim was filled in January 2010, the new regulations are applicable. 

The Veteran's scars have been rated under Diagnostic Code 7804.  38 C.F.R.          § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is awarded for one or two scars that are unstable or painful.  A 20 percent rating is provided for three to four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) Scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804: Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for a painful scars is warranted.  In this regard, during the September 2016 hearing, the Veteran testified that she had three scars on her knee that were painful.  The Veteran testified that her scars are very tender to the touch and that she could not kneel as a result.  In July 2008, the Veteran underwent a VA examination for her knee and the examiner also noted the surgical scars one 1 cm by 7 cm and the other .5 cm by 4 cm.  He noted that the scars were painful with tenderness on palpation, but with no adherence to underlying tissue.  In October 2012 and February 2015, the Veteran underwent additional VA examinations for her knee.  The examiner noted that she had scars resulting from her knee surgeries, however the examiner found that none of her scars were unstable, painful or encompassed a total area greater than 39 square cm.  In August 2015, the Veteran underwent another VA scars examination.  The examiner noted the Veteran's scars of her right knee due to her knee surgeries.  The examiner found five scars total and noted that none of the scars were painful or unstable.  Nevertheless, as the Veteran has credibly reported that her scars are painful and tender to palpation, the Board resolves all reasonable doubt in her favor and finds a 20 percent rating for three painful scars is warranted.  A rating in excess of 20 percent is not warranted under any applicable ratings for scars as the Veteran has not alleged and the record does not support that the Veteran's scars are both painful and unstable or that she has five or more scars that are unstable or painful. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected scars; however, the Board finds that her symptomatology has been stable during the period on appeal.  Therefore, assigning staged ratings is not warranted

In adjudicating the increased rating claim herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in a partial award for her right knee scars.  However, to the extent that further higher ratings, or separate ratings, are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claim for increased rating is otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A 20 percent rating, but no higher, for right knee scars is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claims for increased ratings for her right knee and lumbar spine disabilities, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Board finds that the Veteran's claims for increased ratings for her service-connected lumbar spine and right knee disabilities must be remanded in order to afford her contemporaneous VA examinations in order to assess the current nature and severity of these service-connected disabilities.  In this regard, the record reflects that the Veteran was most recently afforded VA examinations to determine the severity of her low back in August 2015 and her knee in February and March 2015.  Since that time, the Veteran has noted an increase in the severity of her symptoms.  Specifically, at the September 2016 Board hearing, the Veteran reported that she has experienced instability in her knee.  Furthermore, the Board notes that her conditions are degenerative in nature.  In light of the allegations of worsening symptoms and the amount of time which has passed since the Veteran's prior examinations, the Board finds that remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine her current level of impairment with regard to her low back and right knee disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examinations should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is service connected for her left knee, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected low back disorder.

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected right knee disorders.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


